18-12341-smb          Doc 113      Filed 02/05/19 Entered 02/05/19 14:53:12                   Main Document
                                                Pg 1 of 13


 SIDLEY AUSTIN LLP                                                Hearing Date: February 14, 2019 at 10:00 a.m.
 Michael G. Burke
 Dennis Kao
 787 Seventh Avenue
 New York, New York 10019
 Telephone: (212) 839-5300
 Facsimile: (212) 839-5599
 mgburke@sidley.com
 dkao@sidley.com

 Counsel for Wilmington Trust, N.A.,
 solely in its capacity as Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re                                                          Chapter 11

     1141 REALTY OWNER LLC, et al.,                                 Case No. 18-12341 (SMB)

                         Debtors. 1                                 Jointly Administered


  SUR-REPLY TO DEBTOR’S REPLY IN FURTHER SUPPORT OF OBJECTION TO
 CLAIM NO. 14, FILED BY WILMINGTON TRUST, N.A., SOLELY IN ITS CAPACITY
  AS TRUSTEE FOR THE BENEFIT OF THE REGISTERED HOLDERS OF WELLS
      FARGO COMMERCIAL MORTGAGE TRUST 2015-C28, COMMERCIAL
        MORTGAGE PASS THROUGH CERTIFICATES, SERIES 2015-C28

             Wilmington Trust, N.A., solely in its capacity as Trustee for the Benefit of the Registered

 Holders of Wells Fargo Commercial Mortgage Trust 2015-C28, Commercial Mortgage Pass-

 Through Certificates, Series 2015-C28, (the “Trustee”) and RMezz Flatiron LLC (“RMezz” and

 together with the Trustee, the “Secured Lender”) acting by and through the special servicer,

 Midland Loan Services, a division of PNC National Bank, N.A. (the “Special Servicer”) as its

 authorized agent pursuant to that certain Pooling and Servicing Agreement dated May 1, 2015,

 and the agreements entered into in connection therewith, with respect to a secured loan

 1
  The Debtors herein and the last four digits of their respective tax identification number are: 1141 Realty Owner
 LLC (1804) and Flatironhotel Operations LLC (4773). The Debtors’ principal place of business is 9 West 26th
 Street a/k/a 1141 Broadway, New York, New York.

                                                        1
18-12341-smb        Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                   Main Document
                                               Pg 2 of 13


 agreement executed prepetition by Owner, hereby submits this sur-reply (this “Sur-Reply”) to

 the reply [Docket No. 105] (the “Reply”) of 1141 Realty Owner LLC’s (“Owner” or a

 “Debtor”, collectively with Flatironhotel Operations LLC, the “Debtors”) in further support of

 its objection [Docket No. 84] (“Objection”) to Claim No. 14 filed by the Trustee (the “Claim”). 2

 In support of this Sur-Reply, the Trustee respectfully states as follows:

                                              INTRODUCTION

         1.       In its Reply, the Debtor seeks to distract attention away from the plain language

 of the Loan Agreement and the express conditions to payment of the Yield Maintenance Default

 Premium by focusing on acceleration. But whether the Loan has been accelerated has no

 bearing on whether the Yield Maintenance Default Premium is due because the Secured Lender

 is not seeking allowance of a prepayment premium or make-whole conditioned on voluntary

 prepayment or early redemption (in those cases, prepayment could not occur post-acceleration).

 Rather, the Yield Maintenance Default Premium is clearly and unambiguously owed under

 section 2.3.3 of the Loan Agreement because (i) an Event of Default exists and (ii) payment of

 the Debt (in part or in full) will occur in connection with the Debtors’ plan of reorganization or

 otherwise, either through tender by the Debtor or recovery by the Secured Lender. Accordingly,

 the fact that Secured Lender accelerated the Loan after the Debtor’s numerous defaults in no way

 affects the Secured Lender’s contractual right to payment of the Yield Maintenance Default

 Premium – a valid and enforceable stipulated damages provision agreed to by these sophisticated

 parties that is contractually owed after default, upon tender by the Debtor or recovery by the

 Secured Lender.



 2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Claim, the
 Loan Agreement, or the response of the Secured Lender filed in support of the Claim [Docket No. 94] (the
 “Response”). This Sur-Reply incorporates the Claim in its entirety by reference.

                                                        2
18-12341-smb            Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                     Main Document
                                                   Pg 3 of 13


            2.       The Debtor thus mischaracterizes the case law and ignores the overarching

 principles and policy set forth therein, which allows yield maintenance premiums if the contract

 expressly provides for them under the circumstances. Courts have looked specifically at clauses

 like section 2.3.3 of the Loan Agreement, and found that they are enforceable payment

 provisions. Indeed, in some cases, courts have referred to clauses like section 2.3.3 as “evasion”

 clauses, because their aim is to prevent a borrower from circumventing payment of a yield

 maintenance premium. As in those cases, section 2.3.3 is an unambiguous clause that ensures

 the Yield Maintenance Default Premium is due following an Event of Default if any “payment”

 of the Debt occurs, thus rendering the question of whether the payment was made prior to, or

 after, the accelerated maturity wholly irrelevant.

            3.       Section 2.3.3 is therefore fundamentally different from the contractual language at

 issue in cases cited by the Debtor in which acceleration was relevant because in those cases, the

 contractual obligation to pay the premium was either specifically dependent on acceleration or

 on a prepayment of the debt. That is not the case here. The parties specifically bargained for a

 different contractual arrangement.

            4.       Accordingly, the key question is not whether the Loan has been accelerated, but

 rather, in accordance with the terms of section 2.3.3, (i) whether an Event of Default has

 occurred and (ii) if payment of the Debt is being tendered by the Debtor and/or recovered by the

 Secured Lender after any Event of Default. The answer to those two questions is yes.

            5.       First, the Debtor does not, and cannot, dispute that defaults have occurred (as set

 forth in the Response), well before the Debtor’s chapter 11 filing, 3 and despite the Debtor’s

 attempts to downplay these defaults as “non-monetary,” they are unambiguously defined to be


 3
     Moreover, the Secured Lender asserts that some of the Events of Default in question first arose in January 2016.

                                                             3
18-12341-smb          Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                      Main Document
                                                 Pg 4 of 13


 Events of Default under section 7.1 of the Loan Agreement. Second, the Debtor’s Plan itself

 acknowledges that the Debtor intends to tender payment in full satisfaction of the Debt. 4

          6.       In sum, the payment of the Yield Maintenance Default Premium is required by the

 Loan Agreement, and under New York law, a written agreement that is complete, clear and

 unambiguous on its face must be enforced according to the plain meaning of its terms.

 Therefore, the Yield Maintenance Default Premium should be allowed by this Court.

                                                    SUR-REPLY

     I.   The Loan Agreement Clearly and Unambiguously Requires Allowance of the Yield
          Maintenance Default Premium

          7.       As in the Objection, the Debtor’s Reply misstates the law and misunderstands the

 Loan Agreement. The Reply erroneously asserts that the only time a yield maintenance premium

 can be payable is if the Loan Agreement says it is payable after acceleration or “some variant of

 the word ‘acceleration.’” Reply ¶ 12. Under New York law, courts look to the contract to

 determine whether a borrower is obligated to pay a yield maintenance premium after default and

 acceleration. See, e.g., NML Capital v. Republic of Argentina, 17 N.Y.3d 250, 259–60 (2011)

 (“It is the role of the courts to enforce the agreement made by the parties – not to add, excise or



 4
   Perhaps knowing that its contractual argument is weak, Debtor also posits an entirely spurious and unfounded
 argument in a footnote that any such premium that is due could somehow be construed as “unreasonable.” The
 Debtor presents no evidence or argument as to how the Yield Maintenance Default Premium could possibly be
 unreasonable. Indeed, the Yield Maintenance Default Premium is entirely consistent with the principle of protecting
 the Secured Lender’s yield expectations, and is defined to be “the greater of (i) three percent (3%) of the principal
 amount of the Loan being repaid and (ii) the excess, if any, of (a) the present value (determined using a discount rate
 equal to the Treasury Rate at such time) of all scheduled payments of principal and interest payable in respect of the
 principal amount of the Loan being repaid provided that the Note shall be deemed, for purposes of this definition, to
 be due and payable on the Free Window Date, over (b) the principal amount of the Loan being repaid.”
 In other words, the premium is either 3% of the repaid principal amount (which is less than the interest rate on Note
 A and Note B) or the Secured Lender’s loss as a result of the early payment. See e.g., In re United Merchants &
 Mfrs., Inc., 674 F.2d 134, 140–43 (2d Cir. 1982) (holding that two lenders’ claims for liquidated damages
 representing 7.6% and 7.8% respectively of the principal amounts due were not plainly disproportionate to the
 lenders’ loss); In re Fin. Ctr. Assocs. of E. Meadow, L.P., 140 B.R. 829, 837–38 (Bankr. E.D.N.Y. 1992) (holding
 that a pre-payment charge that represented 24.9% of the principal amount due was not plainly disproportionate to
 the possible loss).

                                                           4
18-12341-smb        Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                  Main Document
                                               Pg 5 of 13


 distort the meaning of the terms they chose to include, thereby creating a new contract under the

 guise of construction.”) (citations omitted).

         8.       As detailed in the Response, the parties provided in the Loan Agreement that the

 Yield Maintenance Default Premium is due following an Event of Default if any payment of the

 Debt is tendered by the Debtor or otherwise recovered by the Secured Lender. See Loan

 Agreement § 2.3.3.         Thus, payment of the Yield Maintenance Default Premium is not

 conditioned on a “prepayment” of the Debt, and acceleration simply has no impact on whether

 “payment” of the Debt can be made. The only timing that matters is that the payment occurs

 after default.

         9.       Indeed, while courts have held that a lender may not be entitled to prepayment

 consideration after acceleration unless the loan agreement provides that a prepayment premium

 is due after acceleration, 5 courts have also recognized that borrowers can abuse this principle by

 defaulting and triggering acceleration, allowing them to repay the debt without having to pay the

 premium. U.S. Bank. Nat’l Ass’n v. S. Side House, LLC, 451 B.R. 248, 269 (Bankr. E.D.N.Y

 2011). Courts have reasoned that to prevent this abuse, parties can agree to an “evasion clause”

 designed to “penalize any attempt on the part of the borrower to prepay without including paying

 the [prepayment] premium.” Nw. Mut. Life Ins. Co. v. Uniondale Realty Assocs., 816 N.Y.S.2d

 831, 834 (Sup. Ct. 2006). Evasion clauses work by deeming a “payment” made under certain

 specified circumstances a “prepayment.” S. Side House, LLC, 451 B.R. at 269–70 (citing the

 following language as an example of an evasion clause: “a borrower’s repayment of the debt

 after acceleration . . . will be deemed an evasion of the parties’ prepayment agreement and the

 5
   Courts have reasoned that because acceleration brings forward the maturity date of the loan, there can, by
 definition, no longer be any prepayment of the loan. In re MPM Silicones, L.L.C., No. 14-22503, 2014 WL
 4436335, at *12 (Bankr. S.D.N.Y. Sept. 9, 2014) (“Momentive I”), aff’d, 531 B.R. 321 (S.D.N.Y. 2015)
 (“Momentive II”), aff’d in relevant part, Momentive Performance Materials Inc. v BOKF, NA, et al, 874 F.3d 787,
 802 (2d Cir. 2017) (“Momentive III”).

                                                       5
18-12341-smb        Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                 Main Document
                                               Pg 6 of 13


 borrower will be required to pay prepayment consideration or an equivalent amount.”). Evasion

 clauses thus make the acceleration of a loan’s maturity date irrelevant to whether a prepayment

 consideration is required. 6 It does not matter if a loan’s maturity date is accelerated prior to the

 payment (preventing any subsequent payment from being an actual prepayment by definition)

 because the parties to such an agreement have already acknowledged that these payments are not

 actual prepayments by definition. Instead, these payments will be deemed prepayments that

 trigger the prepayment penalty, regardless of acceleration.

         10.     Courts look to the terms of the contract to determine what events trigger payment

 of the prepayment penalty. Id. at 270 (noting that the terms of an evasion clause “will define the

 parameters of the borrower’s obligation to make” the prepayment consideration). For example,

 in AE Hotel the loan documents contained a very similar clause to section 2.3.3 that provided

 that if after an event of default:

          [AE Hotel] shall tender payment of an amount sufficient to satisfy the Debt at
         any time prior to a sale of the Mortgaged Property . . . either through foreclosure
         or the exercise of the other remedies available to [the lender], such tender by [AE
         Hotel] shall be deemed to be a voluntary prepayment.

 321 B.R. 209, 219 (Bankr. N.D. Ill. 2005) (emphasis added). The court found that this provision

 imposed two conditions to deem a payment a prepayment – (1) a payment of the debt (2) that

 “occurs before a foreclosure sale or some other sale resulting from [the lender’s] remedies under

 the Mortgage.” Id. Once these two conditions were satisfied, “the payment was a ‘prepayment,’

 notwithstanding [the lender]’s earlier acceleration of the debt.” Id. The court held that the loan




 6
   Evasion clauses also eliminate the need for lenders to prove borrowers intentionally avoided the prepayment
 premium because any payment made after acceleration is “deemed” voluntary and an avoidance. Nw. Mut. Life Ins.
 Co., 816 N.Y.S.2d at 839.

                                                       6
18-12341-smb         Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                     Main Document
                                                Pg 7 of 13


 documents “expressly provided for a prepayment premium even when the debt is accelerated.”

 Id. 7

         11.      Similarly, section 2.3.3 of the Loan Agreement provides that “[i]f, following an

 Event of Default, payment of all or any part of the Debt is tendered by Borrower or otherwise

 recovered by Lender, such tender or recovery shall be deemed a voluntary prepayment by

 Borrower” and the Yield Maintenance Default Premium would be due. See Loan Agreement §

 2.3.3 (emphasis added). This can be construed as an evasion clause because the parties agreed

 that a “payment” of all or any part of the Debt made by Borrower or recovered by Lender after

 an event of default shall be deemed a “voluntary prepayment.” In this case, and as admitted in

 the Reply, there are two conditions in section 2.3.3 that trigger the Yield Maintenance Default

 Premium obligation: (1) there must have been an Event of Default under the Loan Agreement

 and (2) following that Event of Default payment of all or part of the Debt is tendered by the

 Borrower or otherwise recovered by Lender. Reply ¶ 18; Loan Agreement § 2.3.3. These two

 conditions are satisfied.

         12.      First, Events of Default exist under the Loan Agreement. Response ¶¶ 11–12

 (citing Debtor’s defaults including, but not limited to: failing to maintain a valid and effective

 liquor license in violation of section 7.1(xii); failing to deposit rent and income into the existing

 cash management accounts in violation of section 7.1(xvi); failing to pay required Taxes in

 7
   Moreover, the Debtor’s attempt at distinguishing AE Hotel fundamentally contradicts its entire argument that there
 needs to be some “variant of the word ‘acceleration’” expressly provided in the loan agreement in order for the
 Yield Maintenance Default Premium to be payable. Reply at ¶¶ 12–13. The Debtor contends that even though the
 contractual language in AE Hotel did not expressly include the word “acceleration” and specified only that the
 premium was due after default, the “provision itself anticipated the payment of the premium subsequent to
 acceleration of the debt” because the lender could only foreclose or exercise remedies after “acceleration of the
 debt.” Reply at ¶ 13. In other words, the Debtor suggests that the “acceleration” was implied so the word did not
 need to be expressly stated in the loan agreement. However, the condition in AE Hotel is satisfied if a payment is
 made at any time prior to foreclosure or exercise of remedies, and is in no way connected to acceleration. Indeed,
 the debtor in that case attempted to make the same argument as the Debtor here, which the AE Hotel court rejected,
 holding that the loan agreement made “acceleration equally irrelevant” by conditioning the premium on a payment,
 and not prepayment. AE Hotel, 321 B.R. at 219.

                                                          7
18-12341-smb            Doc 113        Filed 02/05/19 Entered 02/05/19 14:53:12                     Main Document
                                                    Pg 8 of 13


 violation of sections 4.1.2 and 7.1(xvi); permitting a lien to be recorded against the Property in

 violation of sections 4.1.2 and 7.1(xvi)). Contrary to the Debtor’s implication in its Reply,

 Events of Default under the Loan Agreement include both monetary and non-monetary breaches.

 See, e.g., Loan Agreement §§ 7.1(xii), (xvi) (stating in the lead-in that each of the enumerated

 events “shall constitute an event of default hereunder (an ‘Event of Default’)” and including “any

 required license, permit, including, without limitation the Liquor License, relating to the Property

 ceases to be in full force and effect” and any continuing default under any term, covenant or

 condition of the Loan Documents); see also Quadrant Structured v. Vertin, 23 N.Y.3d 549, 559–

 60 (2014) (“[A] written agreement that is complete, clear and unambiguous on its face must be

 enforced according to the plain meaning of its terms.”). Second, the Debtor has also committed

 to tendering payment of the Debt through its anticipated plan of reorganization. 8 See Reply ¶ 18

 n.4; Plan of Reorganization Art. III (providing for payment in full of all Secured Lender’s

 claims) [Docket No. 102]. Therefore, section 2.3.3 requires payment of the Yield Maintenance

 Default Premium, whether or not the Debt has been accelerated.

            13.      Debtor makes much of the fact that section 2.3.3 of the Loan Agreement does not

 specifically state the word “acceleration.” But contrary to the Debtor’s suggestion, the omission

 of the word “acceleration” is entirely consistent with the obligation to pay the Yield Maintenance

 Default Premium because payment is not conditioned on acceleration of the debt – acceleration

 is irrelevant.         AE Hotel, 321 B.R. at 219 (“Although these provisions do not mention

 ‘acceleration’ directly as the provision in Schaumburg Hotel did, they make acceleration equally

 irrelevant.”). 9 As stated above, section 2.3.3 of the Loan Agreement is an evasion clause that


 8
     Alternatively, any effort by the Secured Lender to seek recovery of the Debt would also satisfy this condition.
 9
   Moreover, the court in Nw. Mut. Life Ins. Co. cited to TMG as providing a “comprehensive clause” for payment of
 a premium. See Nw. Mut. Life Ins. Co., at 816 N.Y.S.2d at 837–38. In TMG, the court found that a prepayment
 premium was enforceable because the contractual language specifically provides:

                                                             8
18-12341-smb        Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                     Main Document
                                               Pg 9 of 13


 “define[s] the parameters of the borrower’s obligation to make” the Yield Maintenance Default

 Premium. S. Side House, LLC, 451 B.R. at 270. Any payment or partial payment made or

 recovered after an event of default is deemed a prepayment. There was no reason for the parties

 to mention acceleration because when these two conditions are satisfied it does not matter

 whether the loan was accelerated or not, the Yield Maintenance Default Premium is due.

         14.      Moreover, the cases cited by the Debtor in which the contract specifically

 mentioned “acceleration” are inapposite because the obligation to pay premiums in those cases

 was triggered by a default and acceleration. See In re Madison 92nd Street Associates, LLC,

 472 B.R. 189, 196 (Bankr. S.D.N.Y. 2012) (“If the Loan is accelerated during the Lockout

 Period for any reason other than casualty or condemnation, Borrower shall pay, in addition to all

 other amounts outstanding under the Loan documents, a prepayment premium equal to five

 percent (5%) of the outstanding balance of the Loan.”) (emphasis added); In re 400 Walnut

 Associates, L.P., 461 B.R. 308, 320 (Bankr. E.D. Pa. 2011) (“Upon Lender's exercise of any

 right of acceleration under this Note, Borrower shall pay to Lender, in addition to the entire

 unpaid principal balance of this Note outstanding at the time of the acceleration, (A) all accrued

 interest and all other sums due Lender under this Note and the other Loan Documents, and (B)

 the prepayment premium calculated pursuant to Schedule A.”) (emphasis added); see also Nw.

 Mut. Life Ins. Co., 816 N.Y.S.2d at 835 (comparing a clause that is predicated on default and

 acceleration with the evasion clause in the Note and stating “[h]ere it is not default and

         The whole of the principal sum and interest, together with the prepayment premium (as defined
         herein) and the costs and attorneys’ fees incurred by the Holder hereof in collecting or enforcing
         payment thereof, shall become due and payable at the option of the Holder hereof, after default in
         the receipt of payment of any principal hereof, interest thereon, or the payment of any other sum
         due hereunder or under the terms of the Mortgages or the Security Documents, or after any other
         default in the performance of the covenants or terms of this Note or the Mortgages or the Security
         Documents securing this Note or any other Event of Default as such term is defined in the
         Mortgages or Security Documents, without notice, which notice is hereby waived by Borrower.
 21 Kan App 2d 234, 249 (1995). This comprehensive clause did not specifically mention “acceleration”

                                                         9
18-12341-smb        Doc 113       Filed 02/05/19 Entered 02/05/19 14:53:12                  Main Document
                                               Pg 10 of 13


 acceleration which causes the prepayment premium to become due and payable.                           Instead,

 ‘prepayment’ is the predicate for a claim to the premium, albeit when it is attempted after default

 and acceleration. Unlike the former, which is automatic upon default and acceleration, the latter

 is not.”).

         15.      Nor do AMR and Momentive help the Debtor.                       Those cases are clearly

 distinguishable because the relevant debt documents only provided for the prepayment premium

 to be paid in the event of a voluntary prepayment or redemption – unlike the terms of section

 2.3.3. 10 In re AMR Corp., 730 F.3d 88, 94, 103 (2d Cir. 2013); Momentive I, 2014 WL 4436335,

 at *11–12.      The courts in AMR and Momentive held that the borrowers did not make a

 prepayment because acceleration advanced the maturity date of the loans and prepayments can

 only occur prior to the maturity date. In re AMR Corp., 730 F.3d at 94, 103; Momentive I, 2014

 WL 4436335, at *12. The AMR and Momentive holdings have no bearing on how to interpret

 evasion clauses like section 2.3.3 because those cases did not deal with all payments. Unlike

 AMR and Momentive, the parties to the Loan Agreement agreed that any payments tendered or

 recovered following an Event of Default would be deemed prepayments and the Yield

 Maintenance Default Premium would be due and owing. In other words, the parties agreed that

 the payments specified under section 2.3.3 would trigger the Yield Maintenance Default

 Premium obligation, notwithstanding acceleration and advancement of the maturity date. S. Side

 House, LLC, 451 B.R. at 269 (“[P]arties may agree that even after default and acceleration, or


 10
   The contractual language was extensively analyzed in the Response, demonstrating the clear and unambiguous
 intent of the parties was to require payment of the Yield Maintenance Default Premium following an Event of
 Default upon any payment of the Debt. See Response ¶¶ 30-42. Indeed, the Response shows that the parties were
 careful to distinguish “payment” from “prepayment” in sections 2.3.1 through 2.3.4 of the Loan Agreement. See
 Response ¶¶ 30–33. Moreover, the Loan Agreement itself contemplates two different types of premiums, a Yield
 Maintenance Default Premium and Yield Maintenance Premium. As defined, the Yield Maintenance Default
 Premium applies to instances in which the “Loan [is] being repaid,” whereas the Yield Maintenance Premium
 applies to instances in which the “Loan [is] being prepaid.” See Loan Agreement § 1.1.1 (emphasis added).

                                                       10
18-12341-smb       Doc 113     Filed 02/05/19 Entered 02/05/19 14:53:12             Main Document
                                            Pg 11 of 13


 where the borrower’s prepayment is otherwise involuntary, an amount that is equivalent to

 prepayment consideration may nevertheless be due.”).

  II.   The Secured Lender Is Entitled to Recover the Yield Maintenance Default Premium
        on the Separate Ground that Owner’s Voluntary Actions Caused the Events of
        Default

        16.     Courts do not allow a borrower to evade payment of a premium by causing a

 default through its voluntary actions, regardless of whether the borrower had subjective intent to

 evade such payment, because allowing such evasion would “place [the borrower] in a better

 position by breaching the [agreement] than it would have occupied had it honored the parties’

 contract.” FSB v. Cash America Int’l, Inc., Case No. 15-cv-5027 (JMF), 2016 WL 5092594, at

 *6–8 (S.D.N.Y. Sept. 19, 2016). Here it was Owner’s voluntary actions that breached the Loan

 Agreement, such as failing to maintain a valid liquor license, unilaterally failing to pay New

 York State and New York City taxes and failing to enter into a Secured Lender-approved

 Replacement Management Agreement to manage the Property. See Response ¶¶ 11–12. Owner

 should not be permitted to avoid its obligation to pay the bargained-for Yield Maintenance

 Default Premium that is due in precisely such a default scenario caused entirely by Owner’s own

 actions, simply because the Secured Lender exercised its right of acceleration.

        17.     The Debtor criticizes the logic of Cash America’s holding that the borrower’s

 subjective intent is not relevant, but it does not dispute the case’s holding that a debtor should not

 be able to evade paying a yield maintenance premium by causing a default through voluntary

 actions. Instead, Debtor attempts to characterize its voluntary actions as involuntary by calling

 them “non-monetary” and saying it was not “actively taking steps to breach the agreement for its

 own benefit.” But, as discussed above, the parties agreed that both monetary and non-monetary

 defaults under the Loan Agreement. See, e.g., Loan Agreement §§ 7.1(xii), (xvi). Moreover,



                                                  11
18-12341-smb      Doc 113     Filed 02/05/19 Entered 02/05/19 14:53:12            Main Document
                                           Pg 12 of 13


 Cash America tells us that “voluntary” does not mean “bad faith” so it is irrelevant whether

 Debtor defaulted for its own benefit or not. Cash America, 2016 WL 5092594, at *7.

                                  RESERVATION OF RIGHTS

        18.     To the extent the Debtors seek to raise any additional objections to the Claim, the

 Secured Lender reserves all rights to amend, supplement, revise, or otherwise respond to such

 objections on any and all additional factual or legal grounds relevant to the Claim, and, without

 limiting the foregoing, to (i) amend the Claim or Sur-Reply, (ii) file additional papers in support

 of the Claim, and (iii) take any and all other appropriate actions to respond to any further

 objection to the Claim based on any and all grounds.

                            [Remainder of page intentionally left blank]




                                                 12
18-12341-smb      Doc 113     Filed 02/05/19 Entered 02/05/19 14:53:12          Main Document
                                           Pg 13 of 13




        WHEREFORE, the Secured Lender respectfully requests that the Court overrules the

 Objection and enters an order allowing the Claim as a secured claim in an amount of not less

 than $32,048,285.29, allowing the Yield Maintenance Default Premium, and granting such other

 relief as the Court deems just and proper under the circumstances.


 Dated: February 5, 2019                                   SIDLEY AUSTIN LLP
        New York, New York                                 /s/ Michael G. Burke
                                                           Michael G. Burke
                                                           Dennis Kao
                                                           787 Seventh Avenue
                                                           New York, NY 10019
                                                           Telephone: (212) 839-5300
                                                           Facsimile: (212) 839-5599

                                                           Counsel for Wilmington Trust, N.A.,
                                                           solely in its capacity as Trustee




                                                13
